Citation Nr: 1814163	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 30 percent, prior to April 26, 2017, and in excess of 50 percent as of April 26, 2017.

4.  Entitlement to an initial rating in excess of 0 percent for right ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, J.P., and J.G.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2016, the Veteran and friends J .P. and J. G. testified at a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record. 

The issues of whether new and material evidence has been submitted to reopen claims for service connection for hypertension and skin cancer; and entitlement an increased rating for diabetes mellitus have been raised by the record in a VA Fully Developed Compensation form submitted by the Veteran in January 2018, but have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those issues, and those issues are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for sleep apnea, an increased rating for PTSD, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability as defined by VA regulation.

2.  For the entire initial rating period under appeal, the Veteran's right ear hearing loss disability was productive of no worse than Level I hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2017).

2.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 0 percent for a right ear hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication, and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a notice letter to the Veteran with the required information in June 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the November 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained VA medical examination reports, which provide probative evidence regarding the nature and etiology of the Veteran's left ear hearing loss, and the severity of the Veteran's right ear hearing loss.  

A Board remand requested that additional treatment records be procured and an additional VA examination be scheduled.  Both requests were completed.  The Board finds substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Ear Hearing Loss

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing service incurrence and relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as sensorineural hearing loss.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  That presumption is rebuttable by probative evidence to the contrary.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  38 C.F.R. § 3.385 (2017).  

The Veteran reported being exposed to loud noises, to include firearms, during service.  The Veteran's service medical records contain no notation indicating diagnosis or treatment for any left ear hearing loss during service.  The Veteran's March 1969 service separation examination report indicates that the Veteran's hearing was normal at discharge.  

The post-service treatment records contain no reports of audiology examinations other than those conducted for VA in July 2011 and May 2017.  

In the July 2011 VA audiology examination report, the Veteran reported first noticing loss of hearing three years prior to that day's examination.  He indicated that he had difficulty hearing and understanding normal conversation in one-on-one encounters, at meetings, in groups, or in places with background noise.  He also stated that he had difficulty hearing and understanding female voices.  He additionally reported having difficulty hearing the television and voices on the telephone.  

On examination, the July 2011 VA examiner noted left ear puretone thresholds of 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz; and reported a left ear speech recognition score of 96 percent.  

In the May 2017 VA audiology examination report, a VA examiner noted left ear puretone thresholds of 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz; and reported a left ear speech recognition score of 100 percent.  

Having reviewed the evidence, the Board finds that the evidence weighs against the claim for service connection for left ear hearing loss.  The record contains no post-service audiology examinations other than those conducted by VA in July 2011 and May 2017.  The VA audiology examinations did not show that the auditory threshold in the Veteran's left ear, in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, were 40 decibels or greater, or that the auditory thresholds for at least three of those frequencies for the left ear were 26 decibels or greater during testing.  In the examination reports, the left ear speech discrimination scores were 96 percent in July 2011 and 100 percent in May 2017.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a current left ear hearing loss disability that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2017).

The Veteran has made credible statements indicating that that he was exposed to loud noises during service.  However, Congress has specifically limited entitlement to service connection to instances in which in-service incidents, such as loud noise exposure, resulted in a disability as defined by VA regulations.  38 U.S.C. § 1110 (2012).  The competent evidence establishes that the Veteran does not have a left ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2017).  Therefore, service connection must be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the claim for service connection for left ear hearing loss must be denied because the preponderance of the evidence is against a finding that the Veteran has a current left ear hearing loss disability as defined by regulation.  The Board finds that the preponderance of the evidence is against the claim and service connection for left ear hearing loss must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2017).  Ratings for hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d) (2017). 

Table VI, Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b) (2017). 

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2017).  Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85(f) (2017).

However, where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the requirements of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383 (2017).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under those provisions, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2017).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a) (2017). 

For the entire initial rating period, the Board finds that the service-connected right ear hearing loss symptomatology did not more nearly approximate that required for a higher initial rating in excess of 0 percent under Diagnostic Code 6100.

In a July 2011 VA audiology examination report, the Veteran indicated that he had difficulty hearing and understanding normal conversation in one-on-one encounters, at meetings, in groups, or in places with background noise.  He also stated that he had difficulty hearing and understanding female voices.  He additionally reported having difficulty hearing the television and voices on the telephone.  On examination, the VA examiner found an average 24 decibel loss in the right ear, with a speech recognition score of 96 percent.  

As the July 2011 right ear pure tone thresholds are not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of I for the right ear using Table VI.  38 C.F.R. § 4.85 (2017).  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected left ear, as required by 38 C.F.R. § 4.85(f) (2017), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

In a May 2017 VA audiology examination report, the VA examiner found an average 25 decibel loss in the right ear, with a speech recognition score of 100 percent.  

As the May 2017 right ear pure tone thresholds are not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of I for the right ear using Table VI.  38 C.F.R. § 4.85 (2017).  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected left ear, as required by 38 C.F.R. § 4.85(f) (2017), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

The evidence does not indicate that the Veteran's right ear hearing loss more nearly approximated that required for a higher initial rating in excess of 0 percent during the entire initial rating period.  The probative audiological evidence contains no findings supporting a compensable rating for the Veteran's right ear hearing loss disability at any time during that period.  38 C.F.R. § 3.383 (2017).  Because the right ear hearing loss alone does not meet the criteria for a compensable rating, any left ear hearing loss cannot be considered as if service-connected.  38 C.F.R. § 3.383 (2016).

The Board has considered the Veteran's statements regarding his disability, to include the difficulties caused by his disability while speaking to others.  The Board understands that the Veteran believes that his right ear hearing loss disability is of greater severity than contemplated by the currently assigned 0 percent rating.  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, especially as to the severity of his hearing loss disability in relation to the applicable rating criteria.  Medical examiners, including the VA examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability, as mandated by the rating criteria.  The Board finds that evidence to be the most probative and persuasive in this case.

The rating criteria determination is multi-factorial, based on all evidence.  However, the primary consideration is the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For the entire initial rating period, there is no probative evidence of an unusual hearing pattern such that any other rating provisions would apply. 

The Board finds that the preponderance of the evidence is against the claim for an increased rating for right ear hearing loss.  Therefore, the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right ear hearing loss disability.  In exceptional cases, extraschedular ratings may be assigned.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular rating for right ear hearing loss is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's right ear hearing loss with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms, and their resulting impairment on the Veteran's occupational and social activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321(b)(a) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's right ear hearing loss disability results in difficulty hearing and understanding speech during daily activities, such as having normal conversations.  Notably, those signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2017).  Accordingly, the rating criteria contemplate the Veteran's service-connected right ear hearing loss disability.  

In the absence of evidence that the rating criteria are inadequate to rate the Veteran's right ear hearing loss, the Board finds referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for left ear hearing loss is denied.  

Entitlement to an initial rating in excess of 0 percent for right ear hearing loss disability is denied.  


REMAND

In a December 2017 letter, Dr. Lorenzo H. Suarez, a private examiner, stated that he had been treating the Veteran for sleep apnea disability and service-connected PTSD.  The examiner reported having seen the Veteran at his office to follow-up on those disabilities on December 5, 2017.  The claims file contains no records from the private examiner's office regarding treatment for the Veteran's sleep apnea and PTSD disabilities.  A remand is necessary to obtain outstanding treatment records.  

As the claim for entitlement to a TDIU is inextricably intertwined with the other issues on appeal, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for sleep apnea and PTSD.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records and, if proper release forms are obtained, any records from the office of Dr. Lorenzo H. Suarez.

2.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


